Heisel, J.:
[1, 2] We are not aware of any application under this section of the Code where the Court has determined the question here raised. We shall not attempt to lay down any general rule as to the length of time which should be allowed defendant in which to produce the books, and think that the time in each case should be determined by the particular facts disclosed in that case. Under the circumstances of this case, we are of the opinion that an order compelling the defendant to produce the books in question by 10 o’clock to-morrow morning should not be made.